Name: 2003/546/EC: Commission Decision of 22 July 2003 repealing Decision 2001/705/EC concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia (Text with EEA relevance) (notified under document number C(2003) 2437)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Asia and Oceania;  international trade;  health;  agricultural policy;  tariff policy
 Date Published: 2003-07-25

 Avis juridique important|32003D05462003/546/EC: Commission Decision of 22 July 2003 repealing Decision 2001/705/EC concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia (Text with EEA relevance) (notified under document number C(2003) 2437) Official Journal L 186 , 25/07/2003 P. 0039 - 0039Commission Decisionof 22 July 2003repealing Decision 2001/705/EC concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia(notified under document number C(2003) 2437)(Text with EEA relevance)(2003/546/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 2001/705/EC of 27 September 2001 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia(2) was adopted because the presence of chloramphenicol was detected in shrimps imported from Indonesia.(2) Decision 2001/705/EC provided that it should be reviewed on the basis of the guarantees provided by the competent authorities of Indonesia and on the basis of the results of the tests carried out by Member States.(3) The Indonesian authorities have provided the appropriate guarantees, and the results of the checks carried out by Member States on shrimps imported from Indonesia have been favourable.(4) The systematic controls on shrimps imported from Indonesia are therefore no longer necessary and Decision 2001/705/EC should be repealed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2001/705/EC is repealed.Article 2This Decision shall apply from 28 July 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 260, 28.9.2001, p. 35.